
	
		I
		111th CONGRESS
		2d Session
		H. R. 6427
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2010
			Mr. Dingell (for
			 himself, Mr. Waxman,
			 Mr. Levin,
			 Mr. Stark, and
			 Mr. Pallone) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Ways and Means and
			 the Budget, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for an update under the Medicare physician fee schedule through
		  2011.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Physician Payment Update
			 Extension Act.
		2.Medicare
			 physician payment update through 2011
			(a)Update for
			 December of 2010Section
			 1848(d)(11) of the Social Security Act (42 U.S.C. 1395w–4(d)(11)) is
			 amended—
				(1)in the heading, by
			 striking November and inserting
			 December;
				(2)in subparagraph
			 (A), by striking November 30 and inserting December
			 31; and
				(3)in subparagraph (B), by striking for
			 the period beginning on December 1, 2010, and ending on December 31, 2010,
			 and.
				(b)Update for
			 2011Section 1848(d) of such
			 Act (42 U.S.C. 1395w–4(d)) is amended by adding at the end the following new
			 paragraph:
				
					(12)Update for
				2011
						(A)In
				generalSubject to paragraphs
				(7)(B), (8)(B), (9)(B), (10)(B), and (11)(B), in lieu of the update to the
				single conversion factor established in paragraph (1)(C) that would otherwise
				apply for 2011, the update to the single conversion factor shall be 1
				percent.
						(B)No effect on
				computation of conversion factor for 2012 and subsequent
				yearsThe conversion factor under this subsection shall be
				computed under paragraph (1)(A) for 2012 and subsequent years as if
				subparagraph (A) had never
				applied.
						.
			3.Paygo
			 complianceThe budgetary
			 effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 Act, submitted for printing in the Congressional Record by the Chairman of the
			 House Budget Committee, provided that such statement has been submitted prior
			 to the vote on passage.
		
